DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tomoki Tanida on 5/24/2022.

The application has been amended as follows: sole independent claims 1 and 8 are amended to include essentially the rest of claim 3, and claim 3 is canceled.

1.  A printing apparatus, comprising:
	a conveying unit that conveys a print medium in a conveying direction;
	a first printing unit that discharges a first ink to the print medium from a first opening, 
	a second printing unit that discharges a second ink having a color different from a color of the first ink to the print medium from a second opening, and
	a controller that controls discharge of the first ink from the first opening by the first printing unit and discharge of the second ink from the second opening by the second printing unit,
	wherein the controller causes the first ink discharged from the first opening at a timing corresponding to a first drive signal to land on the print medium being conveyed in the conveying direction by inputting the first drive signal to the first printing unit, and causes the second ink discharged from the second opening at a timing corresponding to a second drive signal to land on the print medium being conveyed in the conveying direction by inputting the second drive signal to the second printing unit,
	wherein an area of the first opening is larger than an area of the second opening, and 
	wherein a length of the first opening in the conveying direction is longer than a length of the second opening in the conveying direction, and a width of the first opening in a width direction orthogonal to the conveying direction is equal to a width of the second opening in the width direction. 

3.  Canceled. 

8.  A printing method, comprising:
	conveying a print medium in a conveying direction;
	discharging a first ink to the print medium from a first opening; and
	discharging a second ink having a color different from a color of the first ink from a second opening, 
	wherein the discharging the first ink includes causing the first ink discharged from the first opening at a timing corresponding to a first drive signal to land on the print medium being conveyed in the conveying direction, 
	wherein the discharging the second ink includes causing the second ink discharged from the second opening at a timing corresponding to a second drive signal to land on the print medium being conveyed in the conveying direction,
	wherein an area of the first opening is larger than an area of the second opening, and 
	wherein a length of the first opening in the conveying direction is longer than a length of the second opening in the conveying direction, and a width of the first opening in a width direction orthogonal to the conveying direction is equal to a width of the second opening in the width direction. 

Allowable Subject Matter
Claims 1 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “wherein a length of the first opening in the conveying direction is longer than a length of the second opening in the conveying direction, and a width of the first opening in a width direction orthogonal to the conveying direction is equal to a width of the second opening in the width direction”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 4-7, for the same reason as discussed above for parent independent claim 1, dependent claims 4-7 also contain(s) allowable subject matter.
The reason for allowance of claim 8 is the inclusion of “wherein a length of the first opening in the conveying direction is longer than a length of the second opening in the conveying direction, and a width of the first opening in a width direction orthogonal to the conveying direction is equal to a width of the second opening in the width direction”.  The foregoing limitation(s), when combined with the other limitations of claim 8, has(have) not been taught, found, or suggested by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

May 24, 2022